Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election/Restrictions
	In response to the Restriction/Election Office Action mailed 17 August 2021, Applicant canceled the claims represented by all of the inventions (i.e., Groups I thru VI described by claims 1-4, 12, 17, 34 and 41-56) and filed new claims 57-61. Applicant’s reply, filed 13 December 2021, will be interpreted as an Election by Cancellation of Claims, according to MPEP 818.02 (d). Therefore, the invention, described by instantly-filed claims 57-61, will be deemed to be the elected invention.

Status of Claims
	Claims 57-61 are pending.
Claims 57-61 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no. 15/265,620, 09/14/2016, which is a CON of 13/502,989, 06/28/2012, which is a 371 of PCT/US2010/53484, filed 10/21/2010, which claims benefit of 61/253,805, 10/21/2009, 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 57-61 have the effective filing date of 21 October 2009.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 July 2020, 04 January 2021, 17 August 2021 and 13 December 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1), MPEP 608.01(o), MPEP 608.01(l) and MPEP 2173.03.  See also MPEP 2163.06 (III). Correction of the following is 

Claim 57 recites: “A method of reducing or eradicating an influenza virus present on an inanimate surface by contacting the inanimate surface with a composition comprising digestive enzymes,....”

However, the specification recites: “…, the one or more digestive enzymes comprise one or more enzymes selected from the group consisting of proteases, amylases, celluloses, sucrases, maltases, papain (e.g., from papaya), bromelain (e.g., from pineapple), hydrolases, and lipases” (originally-filed specification, pg. 23, para. [0105]); and “…, the composition can further include one or more hydrolases, papain, bromelain, papaya, celluloses, pancreatin, sucrases, and maltases (spec., pg. 29, para. [0132]). However, celluloses (or cellulose) are/is not (an) enzyme(s).
On the other hand, the specification also recites: “…pharmaceutical compositions for the prevention and/or treatment of the Influenza, wherein the compositions comprise one or more digestive enzymes, e.g., one or more enzymes selected from amylases, proteases, cellulases, papain (e.g., from papaya), bromelain (e.g., from pineapples), lipases, chymotrypsin, trypsin, and hydrolases” (spec., pg. 20, para. [073]).
Appropriate correction is required.
For the purpose of examination, the term will be considered to read ‘cellulases’.



Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 59 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 59 is indefinite because the metes and bounds of the claimed subject matter are not clear.

	Claim 59 recites: “The method of claim 57, wherein the digestive enzymes comprise the sole bioactive agent of the composition.”
	However, it is not clear if the digestive enzymes are the sole bioactive agent or if there is another agent included with the digestive enzymes which is the sole bioactive agent. The specification does not recite the term ‘sole bioactive agent’. The specification recites: “Certain methods for coating sensitive bioactive substances such as enzymes have been described,…” (spec., pg. 2, para. [005]); “In the case of the digestive and or pancreatic enzymes, the lipid can 
	For the purpose of compact prosecution, the claim will be interpreted to mean that the digestive enzymes and other agents included with the digestive enzymes in the composition are considered to be bioactive agents, either of which could be sole bioactive agents.
	Prior art will be applied according to this interpretation.


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 
 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. §103(c) and potential pre-AIA  35 U.S.C. §102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. §103(a).

Claims 57-61 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Rosenthal et al. (Canadian Patent Application Publication No.  2,041,871; Date of Pub.: 1991/11/10) as evidenced by Banerjee et al. ((2020) Front. Microbiol. 11(733): 1-18) in view of Sutton et al. (International Patent Application Publication No. WO 90/02562; Date of Pub.: 22 March 1990).

Rosenthal et al. as evidenced by Banerjee et al. addresses some of the limitations of claim 57, and the limitations of claim 58.
Regarding claims 57 and 58, Rosenthal et al. shows methods and compositions for the simultaneous cleaning and disinfecting of human-worn contact lenses (pg. 1, para. 1). The described invention is based on the finding that antimicrobial agents can be effectively utilized in combination with enzymes to clean and disinfect contact lenses under certain conditions (pg. 2, para. 1). The enzymes useful in the described invention 

Rosenthal et al. further teaches that examples of suitable proteolytic enzymes include: pancreatin, subtilisin, papain, ficin, and bromelain. Examples of suitable lipolytic enzymes include: Lipase K-3000 and Lipase AP6, and pancreatic lipase. Examples of suitable amylolytic enzymes include: α-amylase, β-amylase, aminoglucosidase (glucoamylase), fungal amylase, and pullalanase. (pg. 4, para. 2). The antimicrobial activity of the enzyme and antimicrobial agent combination has surprisingly been found to become even more effective than the antimicrobial agent alone when lenses are treated for extended periods (pg. 9, para. 1).

Compare to Applicant’s specific examples of digestive enzymes recited below, e.g., pancreatin and papain.

Rosenthal et al. does not show that herpes simplex virus is an enveloped virus.
Banerjee et al. teaches that the virions of herpesviruses are encased in a lipid bilayer envelope (pg. 1, last para.)

It is noted that Applicant’s specification recites: “…, the one or more digestive enzymes comprise one or more enzymes selected from the group consisting of proteases, amylases, celluloses [sic], sucrases, maltases, papain (e.g., from papaya), bromelain (e.g., from pineapple), hydrolases, and lipases. In some embodiments, the one or more digestive enzymes comprise one or more pancreatic enzymes. In some embodiments, the pharmaceutical composition comprises one or more proteases, one or more lipases, and one or more amylases. In some embodiments, the one or more proteases comprise chymotrypsin and trypsin” (originally-filed specification, pg. 23, para. [0105]); and “the composition can further include one or more hydrolases, papain, bromelain, papaya, celluloses, pancreatin, sucrases, and maltases (spec., pg. 29, [0132]).
That is, the term ‘digestive enzymes’ includes the proteolytic, lipolytic, mucolytic, and/or amylolytic enzymes, shown by Rosenthal et al.


That is, Applicant gives one example of an ‘inanimate’ object (or surface) (i.e., tables), but does not otherwise define or explain what is meant by ‘an inanimate surface’. Therefore, the claim will be interpreted to refer to a surface of an inanimate object as defined by an American English dictionary, which, in turn, defines ‘inanimate’ as: not alive, showing no sign of life; lifeless. 

Rosenthal et al. as evidenced by Banerjee et al. does not show: 1) reducing or eradicating an influenza virus [Claim 57]; 2) the digestive enzymes comprise the sole bioactive agent of the composition [Claim 59]; 3) the influenza virus comprises an avian influenza virus, a swine influenza virus, or a combination thereof [Claim 60]; and 4) the influenza virus comprises an influenza Type A, an influenza Type B virus, an influenza 

Sutton addresses some of the limitations of claim 57, and the limitations of claims 59, 60 and 61.
Regarding claim 57, Sutton et al. shows a method and composition for the treatment and prevention of viral infections. The invention is of particular utility in the treatment and prevention of infections with enveloped viruses including, for example human immune-deficiency viruses (HIV) and influenza viruses (pg. 1, para. 1 thru 2 [nexus to Rosenthal et al.] [reduce or eradicate an enveloped virus infection] [Claim 57- A method of reducing or eradicating an influenza virus]). The described invention is based on the discovery that proteolytic enzymes (proteases) may be used in the therapy of viral infections (pg. 1, last para. [nexus to Rosenthal et al.] [the digestive enzymes include proteases]). It is particularly preferred to use a plant protease such as, for example, a bromelain, papain or ficin (pg. 4, para. 1 [nexus to Rosenthal et al.] [protease is bromelain, papain, ficin]). 
Regarding claims 59, 60 and 61, and further regarding claim 57, the antiviral activity of bromelain on three strains of influenza virus was assessed. Samples of allantoic fluid infected with influenza virus were mixed with varying concentrations of bromelain. Two strains of influenza A virus (H1N1 and H3N2) and one strain of influenza B virus were used in the experiments (pg. 8, para. 2 thru 5, section 1. Antiviral Activity, section 1.1 Influenza viruses). Results presented in Tables 1, 2 and 3 show that a significant decrease in virus infectivity was detected both with influenza A and B virus 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the method of reducing or eradicating an influenza virus present on an inanimate surface by contacting said surface with a composition comprising digestive enzymes, as shown by Rosenthal et al., by: 1) reducing or eradicating an influenza virus [Claim 57]; 2) applying digestive enzymes comprising the sole bioactive agent of the composition [Claim 59]; and 3) by reducing or eradicating an influenza virus comprising an avian influenza virus, a swine influenza virus, or a combination thereof [Claim 60]; and an influenza virus comprising an influenza Type A, an influenza Type B virus, an influenza Type C virus, a subtype H1N1 virus, a subtype H5N1 virus, or a combination thereof [Claim 61], as shown by Sutton et al., with a reasonable expectation of success, because Sutton et al. shows the use of the protease bromelain to reduce the virus titers of three different influenza strains in allantoic fluid (an inanimate surface), which is the type of digestive enzyme and type of virus, as shown by Rosenthal et al. as evidenced by Banerjee et al. (MPEP 2143 (I)(A)).

It would have been further obvious to have applied the digestive enzymes as the sole bioactive agent [Claim 59], with a reasonable expectation of success, because Sutton et al. shows that the protease bromelain was the sole bioactive agent used to reduce or eradicate influenza virus (MPEP 2143 (I)(A)). In addition, Rosenthal et al. shows that the antimicrobial activity of the enzyme and antimicrobial (disinfecting solution) agent combination had become more effective (in reducing or eradication virus) than the antimicrobial agent alone (pg. 9, para. 1); and, similarly, that said combination had more viricidal activity than the disinfecting solution (antimicrobial agent) control (pg. 18, lines 1-2). That is, Rosenthal et al. suggests that the enzyme had some antimicrobial effect on its own (which became additive or synergistic with the addition of the disinfecting solution/antimicrobial agent). Therefore, one of ordinary skill in the art would consider applying the enzyme as the sole bioactive agent, since Rosenthal et al. suggests that the enzyme exhibits antimicrobial activity (MPEP 2143 (I)(G)).

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Conclusion
No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631